Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wolk et al.(2004/0014239) in view of Ramachandran et al. (Diagnostics, vol. 3 no. 2, 2 April 2013 (2013-04-02), 
With regard to claims 1, 18 and 21, Wolk et al. teach a solid support [0097] substrate (704) formed from a material being generally non-soluble, but having a porosity [0062] which is capable of allowing liquid to flow through; at least one generally dry reagent stored on a surface of the support at a reagent location or locations [0097] on a same surface of the solid support as the reagent location or locations, spaced from the reagent location or locations; the support further being suitable and capable of storing biological sample in a dry state at a sample location [0097] upon which reagent and/or sample materials are spotted [0037][0011][0025].
Wolk et al. do not teach wherein the support material has a porosity which is capable of allowing liquid flow through the material of the solid support from the surface on which the reagent is stored to an opposite side and which is configured to filter liquid containing dissolved or suspended reagents in response to the liquid flow through the material of the solid support, and wherein said reagents are capable of performing an assay on biological sample recovered from the solid support.
Further with regard to claims 18 and 21, Ramachandran et al. teach a tranverse flow of a re-suspended dried reagent through a porous support.  Specifically, in their section 2.3.3 they teach a microfiltration apparatus and a reagent supply apparatus (“membrane”, Figure1A – assay membrane) said reagent supply apparatus comprising: a solid support formed from a material being non-soluble (2.3.1 “nitrocellulose membranes with .45 um pore size”);
At least one dry reagent stored on a surface of the support at a reagent location or locations (“spotted with capture reagents”, “the membranes were...dried”);
The support further being capable of storing biological sample material in a dry state at a sample location or locations (i.e., this is considered to be an inherent teaching for a nitrocellulose membrane) spaced from the reagent location or locations); said support material has a porosity capable of allowing 
With regard to claims 18, 21, and 24 Ramachandran et al. teach a plurality of “mounts” (i.e., interpreted as each post on the multi-well FMIA apparatus) each capable of carrying a dried reagent and further a liquid path from the areas to a liquid processing area (Figure 1).
It would have been obvious to a person of skill in the art at the time the invention was made to have used the filtration membrane (porous support material) of Ramachandran et al. and its taught intended uses within the device of Wolk et al. as Ramachandran et al. teaches and encourages that their approach was a rapid, multiplexed, high-throughput flow through membrane assay (title).
Neither Wolk et al. or Ramachandran et al. teach the at least one dry reagent is a oligonucleotide primer.
Aveyard et al. teach lateral flow devices built on porous strips made of nitrocellulose.  Specifically, Aveyard et al. teach a test line (TL) that consists of capture probes (oligonucleotides) that are capable of acting as primers (Figure 1, first page right side).  It should be noted that the terms primer and probe are interpreted as being interchangeable as the Examiner has taken the position that each can be used to “prime” a reaction based on the complementary nucleic acid sequences capable of specific hybridization.  

With regard to claim 1, 11, and 18, Neither Wolk et al., Ramachandran et al., or Aveyard et al. teach impregnating each of a weak base, a chelating agent, and anionic surfactant, or a chaotropic agent.
Hilder et al. teach such a use of porous polymer materials for storage of biological samples.  Specifically, Hilder et al. teach the use of an ethylenediamine[0145], and active agents including a weak base like Tris, anionic detergent such as SDS, chaotropic agent such as guanidine, or uric acid or a urate salt, and chelating agent such as EDTA [0181].
It would have been obvious to a person of skill in the art at the time the invention was made to have used the well known reagents of the prior art that are taught by Hilder et al. within the device of Wolk et al. for the expected benefit of their stability and capability of being used on porous polymers and as storage substrates for extended periods of time. 
With regard to claims 2, 5, Wolk et al. teach the solid support is a sheet or card and substrate materials can be selected from glass, etc. [0045]
With regard to claim 3, Wolk et al. teach various porous polymers and specifically polycarbonate
[0045].
With regard to claim 4, Wolk et al. teach a generally planar support and all of the above limitations.
Wolk et al. do not teach a peripheral supporting frame.

It would have been obvious to a person of skill in the art at the time the invention was made to have used the filtration membrane (porous support material) of Ramachandran et al. and their support which is generally planar and includes a peripheral supporting frame as Ramachandran et al. teaches and encourages that their approach was a rapid, multiplexed, high-throughput flow through membrane assay (title).
With regard to claim 7, Wolk et al. teach depressions on the surface of the sample substrate [0063],
With regard to claim 13, Wolk et al. teach recovery enhancement materials [0078],
With regard to claim 8 and 16 and 24, Wolk et al. teach multiple locations on their support [0011] [0064].
With regard to claim 9, Wolk et al. teach that their device is capable of depositing reagents on the support in solution [0052][0051].
With regard to claim 10, Wolk et al. teach the reagents are capable of being lyophilized [0063].
With regard to claim 11 and 12, Wolk et al. teach various methods of treating the support to
insure easy recovery [0069].
With regard to claims 14 and 15, Wolk et al. teach various biological samples included on their substrates [0075][[0076]
With regard to claims 16 and 17, Wolk et al. teach microfluidic device including a capillary element and capable of disposing solubilizing fluid from an open end of the capillary tube onto the substrate [0009].

s 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wolk et al.(2004/0014239) in view of Ramachandran et al. (Diagnostics, vol. 3 no. 2, 2 April 2013 (2013-04-02), pages 244-260) and in a further view of Aveyard et al. (Chem Commun., 2007, 4251-4253) and an even further view of Tiffany et al. (5508200).
The teachings of Wolk et al. and Ramachandran et al. (Diagnostics, vol. 3 no. 2, 2 April 2013 (2013-04-02), pages 244-260) et al. and Aveyard et al. can be seen above.
With regard to claim 6, Wolk et al. do not teach a rotatable disk. Tiffany et al. teach a rotatable disk (57) in figure 4.
It would have been obvious to a person of skill in the art at the time the invention was made to have included the rotatable disk formation as the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ47 (CCPA 1966).

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wolk et al.(2004/0014239) in view of Ramachandran et al. (Diagnostics, vol. 3 no. 2, 2 April 2013 (2013-04-02), pages 244-260) and in further view of Aveyard et al. (Chem Commun., 2007, 4251-4253) and in an even further view of Hilder et al. (2014/012766) and in an even further view of Lopez et al. (2013 J. Micromech. Microeng. 23 025012).
The teachings of the prior art can be seen above.
The prior art does not teach encapsulation with a film on both sides that is capable of being peeled off.
Lopez et al. teach fully encapsulating biosensors in order to protect them against the environment (2.3) and yet still capable of being peeled (i.e., see peel test Pg. 5, 2.4.2).
.      

Response to Arguments
Applicant’s arguments 2/24/2021 with respect to claims 1-18 and 21 and their newly amended claims and new claims 22-24 have been considered and are convincing in part.   Applicant’s amendments required a new search and consideration that resulted in new rejections appearing above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SALLY A MERKLING/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        5/12/2021